              EXHIBIT A
    Consolidated Plaintiffs’ Proposed First Set of
           Interrogatories to Defendants




Case 1:20-cv-00997-CCE-LPA Document 57-1 Filed 03/05/21 Page 1 of 12
                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

     SYLVESTER ALLEN, JR., et al.,

                           Plaintiffs,
     v.

     CITY OF GRAHAM, et al.,                                 1:20-cv-0997-CCE-LPA

                           Defendants.

     JUSTICE FOR THE NEXT
     GENERATION, et al.,

                           Plaintiffs,

                   v.                                        1:20-cv-00998-CCE-LPA

     TERRY JOHNSON, individually and in his
     official capacity as Alamance County
     Sheriff, et al.,

                           Defendants.

   CONSOLIDATED PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO
                        DEFENDANTS

      Pursuant to Federal Rules of Civil Procedure 26 and 33, and Local Rule 26.1, (i)

Plaintiffs Justice 4 the Next Generation (J4tNG), Alamance Alliance 4 Justice (AA4J),

Reverend Gregory Drumwright, Edith Ann Jones, Faith Cook, Janet Nesbitt, Quenclyn

Ellison on behalf of herself and her minor children, M.E. and Z.P., Melanie Mitchell, on

behalf of herself and her minor children J.A. and B.A., Ernestine Lewis Ward, Edith Ward,

Avery Harvey and Ashley Reed Batten in J4tNG, et al. v. Johnson, et al., 20 Civ. 998 (the

“J4tNG Plaintiffs”), and (ii) Plaintiffs Sylvester Allen, Dejuana Bigelow, Tabatha Davis,

                                           1



    Case 1:20-cv-00997-CCE-LPA Document 57-1 Filed 03/05/21 Page 2 of 12
Future Alamance, Olivia Davis, Talaun Woods, and Angela Willis in Allen, et al. v. City

of Graham, et al., 20 Civ. 997 (the “Allen Plaintiffs,” with the J4tNG Plaintiffs, the

“Consolidated Plaintiffs”), by and through their counsel, propound the following

Interrogatories upon Defendants Sheriff Terry Johnson, Chief Deputy Sheriff Cliff Parker,

Jonathan Franks, Chief Mary Kristine Cole, Lieutenant Joaquin Velez, Alamance County,

and the City of Graham and request that they be answered within thirty (30) days of the

date of service. Fed. R. Civ. P. 33(b). Responses should be served on counsel of record for

J4NtG Plaintiffs, Elizabeth Haddix, via email at ehaddix@lawyerscommittee.org or via

mail at P.O. Box 956, Carrboro, NC 27510; and counsel of record for Allen Plaintiffs,

Anuja Thatte, via email at athatte@naacpldf.org or via mail at 700 14th St. NW, Suite 600,

Washington, D.C. 20005. These interrogatories are continuing, and you are hereby

requested and instructed to provide any and all supplemental information in response to

any of these interrogatories that may become available after service of your initial answers.

                        DEFINITIONS AND INSTRUCTIONS

       As used in these Interrogatories, the following terms have the following meanings

and are intended to establish the broadest permissible interpretation of the defined terms

permissible:

       1.      The “J4tNG First Amended Complaint” refers to the Corrected First

Amended Complaint filed by Plaintiffs in Justice for the Next Generation, et al., v.

Johnson, et al., Case No. 1:20-cv-00998-CCE-LPA on December 14, 2020.




                                             2



    Case 1:20-cv-00997-CCE-LPA Document 57-1 Filed 03/05/21 Page 3 of 12
          2.   The “Allen First Amended Complaint” refers to the Corrected First Amended

Complaint filed by Plaintiffs in Allen, et al., v. City of Graham, et al., Case No. 1:20-cv-

00997-CCE-LPA on December 14, 2020.

          3.   Unless otherwise specified, “Plaintiffs” in the plural refers to the

Consolidated Plaintiffs.

          4.   The “October 31 March” refers to the “I am Change March to the Polls” that

took place on October 31, 2020, as further defined and described in the J4tNG First

Amended Complaint, including in Paragraph 1 of the J4tNG Corrected First Amended

Complaint and in the Allen First Amended Complaint, including Paragraphs 40-41 of the

Allen First Amended Complaint.

          5.   “Participant” includes any and all individuals, including Plaintiffs, who

marched with, witnessed, or otherwise took part in the October 31 March or were perceived

to have marched with, witnessed, or otherwise to have taken part in the October 31 March.

          6.   “You” refers collectively to Defendants Sheriff Terry Johnson, Chief Deputy

Sheriff Cliff Parker, Jonathan Franks, Chief Mary Kristine Cole, Lieutenant Joaquin Velez,

in their individual and official capacities, and to Defendants Alamance County and City of

Graham (together, “Defendants”), and any of Defendants’ employees, supervisees, agents,

apparent agents, attorneys, and all other persons, including corporate or other

organizational “persons,” acting for them or purporting to represent them or to act on their

behalf.

          7.   “ACSO” refers to Alamance County Sheriff’s Office and any employees,

supervisees, agents, apparent agents, attorneys, and all other persons, including corporate

                                             3



    Case 1:20-cv-00997-CCE-LPA Document 57-1 Filed 03/05/21 Page 4 of 12
or other organizational “persons,” acting for it or purporting to represent it or to act on its

behalf.

          8.    “ACSO Does” refers to (i) the unknown defendants named in the J4tNG First

Amended Complaint as Alamance County Sheriff’s Deputies John and Jane Does #1

through #20, as further identified in Paragraph 33 of, and whose actions are described

throughout, the J4tNG First Amended Complaint, and (ii) the unknown defendants named

in the Allen First Amended Complaint as Alamance County Sheriff’s Deputies John and

Jane Does #16 through #30, as further identified in Paragraphs 17-18 of, and whose actions

are described throughout, the Allen First Amended Complaint

          9.    “GPD” refers to Graham Police Department and any employees, supervisees,

agents, apparent agents, attorneys, and all other persons, including corporate or other

organizational “persons,” acting for it or purporting to represent it or to act on its behalf.

          10.   “GPD Does” refers to (i) the unknown defendants named in the J4tNG First

Amended Complaint as Graham Police Officers John and Jane Does #21 through #40, as

further identified in Paragraph 43 of, and whose actions are described throughout, the

J4tNG First Amended Complaint, and (ii) the unknown defendants named in the Allen First

Amended Complaint as Graham Police Officers John and Jane Does #1 through #15, as

further identified in Paragraphs 15-16 of, and whose actions are described throughout, the

Allen First Amended Complaint

          11.   “Use of force” or “used force” includes but is not limited to the use of: (a)

pepper spray, pepper balls, OC spray, capsaicin spray, MK-9S spray, or any other chemical

agent; (b) baton, club, nightstick, or any other blunt instrument; (c) handcuffs, zipties,

                                               4



    Case 1:20-cv-00997-CCE-LPA Document 57-1 Filed 03/05/21 Page 5 of 12
flexcuffs, or any other bodily restraint; or (d) any other effort used to compel compliance.

See Principles of the Law, Policing § 5.01 TD No 1 (2017) (noting that “force” refers to

“physically touching a person or object either directly or indirectly, such as by use of a

weapon, in order to control or restrain a person, or to seize, examine, or damage property”

and that this definition is “consistent with both judicial rulings and state and federal

statues”). Additionally, any ACSO deputies who completed a Use of Force report form

pursuant to ACSO Policy & Procedure Manual, Policy II-IV: Use of Force § IX.B and/or

any GPD officers who completed a written report pursuant to Policy 17 § 5(C) related to

the October 31 March should be considered to have used force, or authorized the use of

force, for purposes of responding to these Interrogatories.

       12.    The word “document” includes all materials specified in Federal Rule of

Civil Procedure 34(a)(1)(A) and “writings,” “recordings,” and “photographs,” as

encompassed by Federal Rule of Evidence 1001, and should be construed in the broadest

sense permissible.

       13.    “Person” means any natural person, individual, firm, corporation,

partnership, proprietorship, joint venture, unincorporated association, government agency,

and all other groups of persons, organizations, or entities of any type.

       14.    With respect to a person, the word “identify” or any variations thereof (e.g.,

“identifying,” “identification”) shall mean to specify:

              a.     Full name;
              b.     Position/job title and employer;
              c.     All known telephone numbers;
              d.     All known addresses (including electronic mail addresses); and


                                              5



    Case 1:20-cv-00997-CCE-LPA Document 57-1 Filed 03/05/21 Page 6 of 12
              e.       The general topics or subjects of knowledge, communications, or
                       actions pertaining to that person.

       15.    With respect to a factual basis, “identify” or any variations thereof (e.g.,

“identifying,” “identification”) shall mean to specify:

              a.       All supporting factual allegations;
              b.       An opinion or contention that is legal or relates to fact or the
                       application of law to fact; and
              c.       The source of such allegations, opinions, or contentions, including but
                       not limited to, pertinent documents or persons with knowledge.

       16.    The terms “include” or “including” do not limit the scope of the request and

shall be construed as meaning including, but not limited to, the particular subject matter

identified.

       17.    The singular shall include the plural and vice versa, the terms “and” or “or”

shall be both conjunctive and disjunctive; and the term “including” means “including

without limitation.”

       18.    Each interrogatory shall be answered separately and fully in writing under

oath. An incomplete or evasive answer is a failure to answer. If you cannot answer any

interrogatory in full after exercising due diligence to secure the information to do so, please

explicitly so state and answer those remaining parts of the interrogatory which you are able

to answer.

       19.    If you object to fully identifying a document because of a privilege, you must

nevertheless provide the following information:

              a.       The nature of the privilege claimed;
              b.       The date of the document;
              c.       The type of document, the custodian, location, and such other
                       information sufficient to identify the document for a subpoena duces

                                               6



    Case 1:20-cv-00997-CCE-LPA Document 57-1 Filed 03/05/21 Page 7 of 12
                    tecum or a document request including, where appropriate, the author,
                    the addressee and, if not apparent, the relationship between the author
                    and addressee; and
             d.     The general subject matter of the document.

      20.    If an interrogatory is objected to please state the specific reason(s) for the

objection and answer the interrogatory to the extent it is not objectionable.

      21.    In answering these interrogatories, please furnish all information in the

possession of your agents, co-workers, employees, attorneys, and all others from whom

you may freely obtain it.

                                INTERROGATORIES

1.    Identify all ACSO deputies who used force, or authorized the use of force, on any

      Participant in the October 31 March, including all ACSO Does seen in the images

      collected in the attached Exhibit A, and state whether each such deputy used force,

      or authorized the use of force, on any of the Consolidated Plaintiffs.

2.    Identify all GPD officers who used force, or authorized the use of force, on any

      Participant in the October 31 March, including all GPD officers seen in the images

      collected in the attached Exhibit A, and state whether each such officer used force,

      or authorized the use of force, on any of the Consolidated Plaintiffs.

3.    Identify all persons who might know the answer to the Interrogatories.

4.    Describe what steps you took to respond to these Interrogatories, including the

      identity of all persons with whom you consulted and all documents that you

      reviewed.




                                             7



     Case 1:20-cv-00997-CCE-LPA Document 57-1 Filed 03/05/21 Page 8 of 12
Respectfully submitted,

/s/ Elizabeth Haddix
Elizabeth Haddix
North Carolina Bar No. 25818
ehaddix@lawyerscommittee.org
Mark Dorosin
North Carolina Bar No. 20935
mdorosin@lawyerscommittee.org
Lawyers’ Committee for Civil Rights Under Law
P.O. Box 956
Carrboro, NC 27510
Tel: 919-914-6106

/s/ Jennifer Nwachukwu
Jennifer Nwachukwu
Maryland Bar No. 20869
jnwachukwu@lawyerscommittee.org
Lawyers’ Committee for Civil Rights Under Law
1500 K Street N.W., Suite 900
Washington, D.C. 20005
Tel: 202-662-8300
Notice of Special Appearance Filed

/s/Jaclyn Maffetore
Jaclyn Maffetore
North Carolina Bar No. 50849
jmaffetore@acluofnc.org
Kristi L. Graunke
North Carolina Bar. No. 51216
kgraunke@acluofnc.org
Daniel K. Siegel
North Carolina Bar No. 46397
dsiegel@acluofnc.org
ACLU of North Carolina Foundation
P.O. Box 28004
Raleigh, NC 27611-8004
Tel: 919-834-3466

Jason Keith
North Carolina Bar No. 34038
Keith & Associates, PLLC
241 Summit Avenue

                                        8



    Case 1:20-cv-00997-CCE-LPA Document 57-1 Filed 03/05/21 Page 9 of 12
Greensboro, NC 27401
Tel: 919-914-6106

Counsel for Justice 4 the Next Generation Plaintiffs

/s/ Leah Aden
Leah Aden*
laden@naacpldf.org
Natasha Merle
nmerle@naacpldf.org
Anuja Thatte*
athatte@naacpldf.org
Ashok Chandran*
achandran@naacpldf.org
NAACP Legal Defense & Educational Fund, Inc.
40 Rector Street, 5th Floor
New York, NY 10031
Tel.: (212) 965-2200
*Notice of Special Appearance Filed

Geraldine Sumter
North Carolina Bar No. 11107
gsumter@fergusonsumter.com
Ferguson Chambers & Sumter, P.A.
309 East Morehead Street, Suite 110
Charlotte, NC 28202
Tel.: (704) 375-8461

C. William Phillips*
cphillips@cov.com
Covington & Burling LLP
620 8th Avenue
New York, NY 10018
Tel.: (212) 841-1081

Marianne Spencer*
mspencer@cov.com
Covington & Burling LLP
850 Tenth Street, N.W.
Washington, DC 20001




                                            9



   Case 1:20-cv-00997-CCE-LPA Document 57-1 Filed 03/05/21 Page 10 of 12
Morgan Lewis*
melewis@cov.com
Covington & Burling LLP
415 Mission Street
San Francisco, CA 94105-2533

*Notice of Special Appearance Filed

Counsel for Allen Plaintiffs




                                      10



    Case 1:20-cv-00997-CCE-LPA Document 57-1 Filed 03/05/21 Page 11 of 12
                             CERTIFICATE OF SERVICE

      I certify that on [DATE], I served the foregoing on Defendant’s counsel by e-mail

and United States mail at the addresses specified below:



                                                Paul G. Gessner
                                                Patrick H. Flanagan
                                                Cranfill Sumner LLP
Anthony J. Biller                               P.O. Box 30787
Adam P. Banks                                   Charlotte, NC 28230
2601 Oberlin Rd, Suite 100                      pgessner@cshlaw.com
Raleigh, NC 27608                               phf@cshlaw.com
ajbiller@envisage.law
abanks@envisage.law                             William L. Hill
                                                Frazier, Hill & Fury, RLLP
Counsel for City Defendants                     2307 W. Cone Blvd., Suite 260
                                                Post Office Drawer 1559
                                                Greensboro, NC 27401
                                                whill@frazierlawnc.com

                                                Clyde B. Albright
                                                124 West Elm St.
                                                Graham, NC 27253
                                                Clyde.Albright@alamance-nc.com

                                                Counsel for County Defendants




                                         Counsel for Justice 4 the Next
                                         Generation Plaintiffs




                                           11



   Case 1:20-cv-00997-CCE-LPA Document 57-1 Filed 03/05/21 Page 12 of 12
